116 F.3d 468
Carissa Fulginiti, by Her Parents and Next Friends, SamFulginiti, Judith Fulginiti, Sam Fulginiti, asParents of Carissa Fulginiti, JudithFulginiti, as Parents ofCarissa Fulginitiv.Roxbury Township Public Schools, Leonard Elovitz, PH.D., asSuperintendent of Roxbury Township Public Schools, AlanLichtenstien, as Director of Special Services of RoxburyTownship Public Schools, Marvin Meek, Karen Regis, BarbaraDawson, Robert Bednarcik, Edward Hill,
NO. 96-5300
United States Court of Appeals,Third Circuit.
May 06, 1997

1
Appeal From:  D.N.J. ,No.94-cv-01025 ,

921 F.Supp. 1320

2
Affirmed.